Case 9:19-cv-00040-DLC Document 23 Filed 02/18/21 Page 1 of 4

MICHAEL A. KAKUK
Assistant U.S. Attorney
U.S. Attorney’s Office

901 Front Street, Suite 1100
Helena, MT 59626

Phone: (406) 457-5262
FAX: (406) 457-5130

Email: michael.kakuk@usdoj.gov

SHANNON L. CLARKE
Assistant U.S. Attorney
USS. Attorney’s Office
105 E. Pine St, 2"4 Floor
Missoula, MT 59802
P.O. Box 8329

Missoula, MT 59807
Phone: (406) 542-8851

Email: shannon.clarke@usdoj.gov

ATTORNEYS FOR PLAINTIFF
UNITED STATES OF AMERICA

PILED
Fes 15 2021

Clerk, U.S. District Court
District Of Montana
Missoula

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

 

UNITED STATES OF AMERICA, ex
rel. BNSF RAILWAY COMPANY,

Plaintiff/Relator,

vs.

THE CENTER FOR ASBESTOS
RELATED DISEASE, INC.,

Defendant.

 

CV 19-40-M-DLC

FILED UNDER SEAL PER
31 U.S.C. § 3730(b)

THE UNITED STATES’ NOTICE
OF ELECTION TO

DECLINE INTERVENTION

 

s\etvil201 201% 0002 Mdectination\dccliniation notice_card. docx
Case 9:19-cv-00040-DLC Document 23 Filed 02/18/21 Page 2 of 4

Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United
States notifies the Court of its decision not to intervene in this action.

Although the United States declines to intervene, we respectfully refer the
Court to 31 U.S.C. § 3730(b)(1), which allows the relator to maintain the action in
the name of the United States; providing, however, that the “action may be
dismissed only if the court and the Attorney General give written consent to the
dismissal and their reasons for consenting.” Jd. The United States Court of
Appeals for the Ninth Circuit has held that, notwithstanding this language, the
United States has the right only to a hearing when it objects to a settlement or
dismissal of the action. U.S. ex rel. Green v. Northrop Corp., 59 F.3d 953, 959
(9th Cir. 1995); U.S. ex rel. Killingsworth v. Northrop Corp., 25 F.3d 715, 723-25
(9th Cir. 1994). Therefore, the United States requests that, should either the
relator or the defendant propose that this action be dismissed, settled, or otherwise
discontinued, this Court provide the United States with notice and an opportunity
to be heard before ruling or granting its approval.

Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United States requests
that all pleadings filed in this action be served upon the United States; the United
States also requests that orders issued by the Court be sent to government counsel.
The United States reserves its right to order any deposition transcripts, to intervene

in this action, for good cause, at a later date, and to seek the dismissal of the

sAcivil2019201% 00029declination\declimation notice_card. docx 2
Case 9:19-cv-00040-DLC Document 23 Filed 02/18/21 Page 3 of 4

relator’s action or claim. The United States also requests that it be served with all
notices of appeal.

Finally, the United States requests that the relator’s Second Amended
Complaint (Doc. 22), this Notice, and the attached proposed Order be unsealed.!
The United States requests that all other papers on file in this action remain under
seal because, in discussing the content and extent of the United States’
investigation, such papers are provided by law to the Court alone for the sole
purpose of evaluating whether the seal and time for making an election to intervene
should be extended.

A proposed order accompanies this notice.

 

DATED this ig th day of February, 2021.

LEIF M. JOHNSON
Acting United States Attorney

MICHAEL A. KAKUK

SHANNON CLARKE

Assistant U.S. Attorneys

Attorneys for Plaintiff United States

 

' The United States does not oppose the unsealing of the Complaint (Doc. 1), the Amended
Complaint (Doc. 5), and the filings associated with the Second Amended Complaint (Docs. 20,
21) at the Court’s discretion.

scivil201912019\00029declination\decliniation notice_card.docx 3
Case 9:19-cv-00040-DLC Document 23 Filed 02/18/21 Page 4 of 4

CERTIFICATE OF SERVICE

| hereby certify that on the [at day of February, 2021, a copy of the
foregoing document was served on the following person by the following means.

CM/ECF
l Hand Delivery
2 U.S. Mail
Overnight Delivery Service

 

 

 

Fax
E-Mail

1. Clerk of Court 2. Chad M. Knight
James E. Roberts
W. Adam Duerk
KNIGHT NICASTRO, LLC
283 W. Front Street, Suite 203
Missoula, MT 59802
Phone: (406) 546-0881
Fax: (303) 845-9299
Email: knight@knightnicastro.com
roberts@knightnicastro.com
duerk@knightnicastro.com
Attorneys for Relator

Mia ssn Lb Ae

SHANNON L. CLARKE
Assistant U.S. Attorney
Attorney for Plaintiff United States

s:\eivili201\201 90002 9\declination\decliniation notice_card.docx 4
